OFFICE   OF THE   ATTORNEY     GENERAL   OF   TEXAS
                      AUSTIN


                                     Lhrch    29, 1939
~wsIIL~.,:of :;rticie1529 or 0~  stfitutes. xe have
oaly 03x2Tcxcs cam on this -pint, City of San
:~tan:o   V. Sr:ivc:tion
                       Jxrzy,12 5% OGO, nr.18
                                            that
aase :n of little help, for the Pacts ore tio re-
:uoteDori the :>rencr&sltut&io:lto throw any ll@t,
cm our >roblem. Yhe Oi-.lahomCorpcratlon bns a
CXp1tCX.l stock divided into four hundred shame,
4th r-.  per value of five doll-a eaoh, It 1s al-.
lowe& to earn nn night per oent Soak dividend or
six per cent ossh aivldend per amum.     Tl~oaed.lvl-
dendJ3areQaldto owMraoratoolsk,sarps 0rwb
lpaynnt bouser8oftJ.wolootrlo      powarrurnl8~
bythla aorparatlcmr
           Tha to6t pmmul@ssd    la. ld Oorptm J&a,
Corporatlona,8eotlon Sl,l8tbatitmahamet~
or ohms lo datexmhodbytb       powem aonforrod~
It by lta oharter -artlolo8 or oortitieato at in-
oclrprat1m wbn lormed uaor a general La. :&I
examln6tlal of WI0 6rtlolea pr$6enen to ua eon-
Ylnoos llnthat the aouthw&              lmotrl8 Go-
operative Isaraatedibrp4mnlaryprotit         far.
asldo mm   other boQorits, It aan rw8ela ba
arpeotbd and IS permItto& .to etaxndlridonds ror
its etookholdm or mombm.
           Sgoapdly, you iiakIf a pralt miy ba
IseUed to an elootrlaal (loOp6r&lm organid ior
ptmuniarp profit.Artlal*lsaobor OUT    statpt69
pr0ridei3ourrul.08
                 r0rawia          rum%eaumi-
iloatlonooopratlYkl
                  aaSpomltlcm. Th4 utatute..
lpaks0n0pnrriafoJIt3rorthe
                         0wftnoeora ahim
iorelgn oorporatlonloto'Taxam. liovmm~r,it         -6
not pwhibdt   su8b anonWano~.-   ApelerLtmybe
issuedtheraI tuttbeymuatuome     in undortha  $ea-
eralru3130rthh1    atea   relatkytoa    rarolga
oorporatlon.
           Your me&    qutytlon alma aoka   ii ArtI-
cle.lSO may be disregarded bygrant%ng a     rare&n
oorporatlon, that does not have rirty.wr    omit    or
Its aapltdl &oak subsarmed, a germIt to     do bu8i-
neas In Texas. We rempootfullyadvise pau that we
find no authority, statutory or otberwlse Mat
     t!:1s2-0:~
              iire:‘;Bnt.

                In view cr our atmserb to rueatlonp 1
     ~6 Z, of four reqi;est, we to not think It nccem-
     stay to unswer questions 3 and 4.
                You are heruby aWlsed   that underthe




..




                                                         .,.i




                               .